 



Exhibit 10.22
 
Employment Agreement
 
Agreement made as of January 15, 2004, by and between Builders FirstSource,
Inc., a Delaware corporation (the “Company”), and Morris E. Tolly (the
“Executive”).
 
Whereas, the Company desires that Executive serve as the President of the
Southeast Group Division of the Company, and Executive desires to hold such
positions under the terms and conditions of this Agreement; and
 
Whereas, the Board of Directors of the Company (the “Company Board”) has
approved and authorized the Company to enter into this Agreement with Executive.
 
Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:
 
1.  Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.
 
2.  Term.
 
(a) Subject to Section 2(b) hereof, the term of employment by the Company of
Executive pursuant to this Agreement (as the same may be extended, the “Term”)
shall commence on January 15, 2004 (the “Effective Date”), and terminate on the
first anniversary thereof.
 
(b) Commencing on the first anniversary of the Effective Date and on each
subsequent anniversary thereof, the Term shall automatically be extended for one
(1) additional year unless, not later than ninety days (90) prior to any such
anniversary date, either party hereto shall have notified the other party hereto
in writing that such extension shall not take effect.
 
3.  Position.  During the Term, Executive shall serve as the President of the
Southeast Group Division of the Company, supervising the conduct of the business
and affairs of the Company and performing such other duties as the Company Board
shall determine.
 
4.  Duties.  During the Term, Executive shall devote his full time and attention
during normal business hours to the business and affairs of the Company, except
vacations in accordance with the Company’s policies and for illness or
incapacity, in accordance with Section 6 hereof.
 
5.  Salary and Bonus.
 
(a) During the Term, the Company shall pay to Executive a base salary at the
rate of $320,000 per year (the “Base Salary”), subject to adjustments pursuant
to the terms of Section 5(b) hereof.
 
(b) On or prior to each anniversary hereof during the Term (assuming the Term of
the Agreement is extended pursuant to Section 2(b) hereof), the Company Board or
the Compensation Committee of the Company Board (the “Compensation Committee”)
shall review the Base Salary and may, in its sole discretion, increase the Base
Salary based upon performance and merit. Executive’s Base Salary shall not be
decreased below the amount set forth in Section 5(a) hereof. The Base Salary
shall be payable to Executive in substantially equal installments in accordance
with the Company’s normal payroll practices, but in no event less often than
semi-monthly.
 
(c) For the Company’s fiscal year ending December 31, 2004, and for each fiscal
year during the Term thereafter, Executive shall be eligible to receive an
annual cash bonus equal to the amount provided for in the Company’s Annual Cash
Incentive Plan (“Annual Incentive Plan”) (which currently provides for a target
bonus percentage of 100% of Executive’s Base Salary), which Annual Incentive
Plan is approved by the Company Board or the Compensation Committee thereof.
Executive’s target bonus percentage under the Annual Incentive Plan shall not be
reduced below 100% of his Base Salary.
 
6.  Vacation, Holidays and Sick Leave.  During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its senior executive officers.





--------------------------------------------------------------------------------



 



7.  Business Expenses.  Executive shall be reimbursed for all reasonable and
necessary business expenses incurred by him in connection with his employment,
including, without limitation, expenses for travel and entertainment incurred in
conducting or promoting business for the Company upon timely submission by
Executive of receipts and other documentation as required by the Internal
Revenue Code of 1986, as amended (the “Code”), and in accordance with the
Company’s normal expense reimbursement policies.
 
8.  Health, Welfare and Related Benefits.  During the Term, Executive and
eligible members of his family shall be eligible to participate fully in all
(a) health and dental benefits and insurance programs; (b) life and short- and
long-term disability benefits and insurance programs; and (c) defined
contribution and equity compensation programs, all as available to senior
executive officers of the Company generally.
 
9.  Confidentiality, Non-Competition.
 
(a) Executive acknowledges that: (i) the Executive has, and his employment
hereunder will require that Executive continue to have, access to and knowledge
of Confidential Information (as hereinafter defined); (ii) the direct and
indirect disclosure of any such Confidential Information to existing or
potential competitors of the Company or its subsidiaries would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s businesses; and (iii) the engaging by Executive in any of the
activities prohibited by this Section 9 may constitute improper appropriation
and/or use of such Confidential Information. Executive expressly acknowledges
that the Confidential Information constitutes a protectable business interest of
the Company. As used herein, the term “Confidential Information” shall mean
information of any kind, nature or description which is disclosed to or
otherwise known to the Executive as a direct or indirect consequence of his
association with the Company, which information is not generally known to the
public or in the businesses in which such entities are engaged or which
information relates to specific investment opportunities within the scope of
their business which were considered by the Company during the Term; provided,
however, that “Confidential Information” shall not be deemed to include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by the Executive, (ii) becomes available to the
Executive on a non-confidential basis from a source other than the Company,
provided that such source is not bound by any contractual, legal or fiduciary
obligation with respect to such information or (iii) was in the Executive’s
possession prior to being furnished by the Company.
 
(b) During the Term of this Agreement and for a period of one year after the
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, whether individually,
as a director, stockholder, owner, manager, member, partner, employee,
consultant, principal or agent of any business, or in any other capacity, use
for his own account, utilize or make known, disclose, furnish or make available
to any person, firm or corporation any of the Confidential Information, other
than to authorized officers, directors and employees of the Company in the
proper performance of the duties contemplated herein, or as required by a court
of competent jurisdiction or other administrative or legislative body; provided
that, prior to disclosing any of the Confidential Information to a court or
other administrative or legislative body, Executive shall promptly notify the
Company so that the Company may seek a protective order or other appropriate
remedy. Executive agrees to return all Confidential Information, including all
photocopies, extracts and summaries thereof, and any such information stored
electronically on tapes, computer disks or in any other manner to the Company at
any time upon request by the Company and upon the termination of his employment
for any reason.
 
(c) During the Term of this Agreement and for a period of one year after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, own any interest in,
operate, join, control or participate as a partner, member, director, manager,
principal, officer, or agent of, enter into the employment of, act as a
consultant or advisor to, or perform any services for, any entity (in those
geographic areas in which the Company or any of its subsidiaries, as of the date
of termination of the Executive’s employment hereunder, have material
operations) which entity is engaged in competition with the Company or any of
its subsidiaries. An entity shall be deemed to be engaged in competition with
the Company or its subsidiaries if it engages in a business which is the same as
or substantially similar to any business engaged in by the Company or such
subsidiary during the Term.


2



--------------------------------------------------------------------------------



 



(d) During the Term of this Agreement and for a period of two years after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, hire, solicit or
recruit for hire any employee of the Company or any of its subsidiaries or
encourage any employee of the Company or any of its subsidiaries to terminate
his or her employment in order to obtain employment by any other person, firm or
corporation.
 
(e) Executive acknowledges that(A) in connection with rendering the services to
be rendered by Executive hereunder, Executive will have access to and knowledge
of Confidential Information, the disclosure of which would place the Company or
its subsidiaries at a competitive disadvantage, causing irreparable injury, and
(B) the services to be rendered by Executive hereunder are of a special and
unique character, which gives this Agreement a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and that a material breach or threatened breach by
Executive of any of the provisions contained in this Section 9 will cause the
Company irreparable injury. Executive, therefore, agrees that the Company shall
be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Executive from any such violation or threatened violations.
 
(f) Executive further acknowledges and agrees that due to the uniqueness of his
services and confidential nature of the information he will possess, the
covenants set forth herein are reasonable and necessary for the protection of
the business and goodwill of the Company; and it is the intent of the parties
hereto that if, in the opinion of any court of competent jurisdiction, any
provision set forth in this Section 9 is not reasonable in any respect, such
court shall have the right, power and authority to modify any and all such
provisions in such a manner as to such court shall appear not unreasonable and
to enforce the remainder of this Section 9 as so modified.
 
10.  Termination of Agreement.  The employment by the Company of Executive
pursuant to this Agreement shall not be terminated prior to the end of the Term,
except as set forth in this Section 10.
 
(a) By Mutual Consent.
 
(i) The employment by the Company of Executive pursuant to this Agreement may be
terminated at any time by the mutual written agreement of the Company and
Executive.
 
(ii) In the event that (i) Executive’s employment is terminated by mutual
consent pursuant to this Section 10(a), and (ii) Executive and the Company
determine at that time that it is in their mutual best interest for Executive to
continue to be bound after his termination by the provisions of Section 9 of
this Agreement for the periods set forth therein, then the parties may enter
into an agreement to that effect, in exchange for which Executive would be
entitled to the compensation provided for in Section 10(e) hereof.
 
(b) Death.  The employment by the Company of Executive pursuant to this
Agreement shall be terminated upon the death of Executive, in which event
Executive’s spouse or heirs shall receive the following: (i) Executive’s Base
Salary and benefits to be paid or provided to Executive under this Agreement
through the Date of Termination and (ii) continuation of Executive’s Base Salary
and the health and welfare benefits provided for pursuant to Sections 8(a) and
8(b) hereof (“Health Benefits”) for a period of one (1) year after the Date of
Termination.
 
(c)  Disability.  The employment by the Company of Executive pursuant to this
Agreement may be terminated by written notice to Executive at the option of the
Company in the event that as a result of the Executive’s incapacity due to
physical or mental illness (which physical or mental illness shall be confirmed
in writing by a physician or other medical expert acceptable to both parties),
the Executive is unable to perform his duties, services and responsibilities
hereunder or shall have been absent from his duties hereunder on a full-time
basis for ninety (90) consecutive days or for an aggregate of ninety (90) days
or more in any six (6) month period, and within thirty (30) days after notice is
given by the Company (which notice may be delivered no earlier than thirty days
prior to the expiration of such ninety (90) consecutive days or six month
period, as the case may be), the Executive shall not have returned to the
performance of his duties hereunder on a full-time basis. In the event the
employment by the Company of Executive is terminated pursuant to this
Section 10(c), Executive shall be entitled to receive the following: (i) all
Base Salary and benefits to be paid or provided to Executive under this
Agreement through the Date of Termination and (ii) continuation of his Base
Salary and


3



--------------------------------------------------------------------------------



 



Health Benefits for a period of one (1) year after the Date of Termination;
provided, however, that amounts payable to Executive under this Section 10(c)
shall be reduced by the proceeds of any short- and/or long-term disability
payments under the Company plans referred to in Section 8 hereof to which
Executive may be entitled during such period.
 
(d) By the Company for Cause.  The employment of Executive pursuant to this
Agreement may be terminated by the Company by written notice to Executive
(“Notice of Termination”) for Cause (as hereafter defined). In the event the
employment by the Company of Executive is terminated pursuant to this
Section 10(d), Executive shall be entitled to receive all Base Salary and
benefits to be paid or provided to Executive under this Agreement through the
Date of Termination and no more.
 
(e) By the Company Without Cause.  The employment by the Company of Executive
pursuant to this Agreement may be terminated by the Company at any time without
Cause by delivery of a Notice of Termination to Executive. In the event the
employment by the Company of Executive is terminated pursuant to this
Section 10(e), Executive shall be entitled to receive the following: (i) all
Base Salary and benefits to be paid or provided to Executive under this
Agreement through the Date of Termination, (ii) continuation of his Base Salary
and Health Benefits for a period of one (1) year after the Date of Termination,
and (iii) an amount equal to his Average Bonus Compensation (as hereafter
defined).
 
(f) By Executive.  The employment of Executive by the Company pursuant to this
Agreement may be terminated by Executive by written notice to the Company of his
resignation (a “Notice of Resignation”) at any time. In the event the employment
by the Company of Executive is terminated pursuant to this Section 10(f),
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to Executive under this Agreement through the Date of Termination
and no more; provided, however, that if Executive terminates his employment due
to (i) a material adverse diminution of Executive’s job title or
responsibilities from those currently in effect; or (ii) a relocation of
Executive’s principal place of employment more than 100 miles from its current
location without his consent, then Executive shall instead be entitled to the
compensation provided for in Section 10(e) hereof.
 
(g)  Non-Renewal.  In the event that at any time during the Term (as it may be
extended) the Company notifies Executive of its intent not to renew this
Agreement pursuant to Section 2(b) hereof, and Executive then delivers a Notice
of Resignation to the Company within ninety (90) days of receipt of such notice
of non-renewal, Executive shall be entitled to receive the following: (i) all
Base Salary and benefits to be paid or provided to Executive under this
Agreement through the Date of Termination, (ii) continuation of his Base Salary
and Health Benefits for a period of one (1) year after the Date of Termination,
and (iii) an amount equal to his Average Bonus Compensation.
 
(h) Previously Earned Bonus.  Notwithstanding any other provision of this
Section 10, in the event that Executive’s employment pursuant to this Agreement
is terminated at a time when Executive shall have earned a bonus under the
Annual Incentive Plan for performance during the prior fiscal year which has not
yet been paid, Executive shall be paid such bonus in addition to the amounts
otherwise provided for in this Section 10. Such bonus shall be paid in
accordance with the Company’s normal practices.
 
(i) Date of Termination.  Executive’s Date of Termination shall be: (i) if the
parties hereto mutually agree to terminate this Agreement pursuant to
Section 10(a) hereof, the date designated by the parties in such agreement;
(ii) if Executive’s employment by the Company is terminated pursuant to
Section 10(b), the date of Executive’s death; (iii) if Executive’s employment by
the Company is terminated pursuant to Section 10(c), the last day of the
applicable period referred to in Section 10(c) hereof; (iv) if Executive’s
employment by the Company is terminated pursuant to Section 10(d), the date on
which a Notice of Termination is given; and (v) if Executive’s employment by the
Company is terminated pursuant to Sections 10(e), 10(f) or 10(g), the date the
Notice of Termination or Notice of Resignation, as the case may be, is given.
 
(j) Payment of Post-Termination Compensation.  After Executive’s Date of
Termination, all payments of Base Salary and Average Bonus Compensation to
Executive pursuant to this Section 10 shall be paid in accordance with the
Company’s normal payroll practices, but in no event less often than
semi-monthly. In the event of a breach by Executive of Section 9 of this
Agreement during the applicable period following his Date


4



--------------------------------------------------------------------------------



 



of Termination, Executive agrees (i) that the Company shall have no further
obligation to make any payments to Executive under Section 10 of the Agreement
and (ii) that any payments of Base Salary or Average Bonus Compensation
previously made to Executive after his Date of Termination shall be returned to
the Company.
 
11.  Representations.
 
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms.
 
(b) Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement and that this Agreement is a valid and binding
agreement of Executive enforceable against Executive in accordance with its
terms.
 
12.  Successors.  This Agreement is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him, except as otherwise expressly
permitted by the provisions of this Agreement. This Agreement shall inure to the
benefit of and be enforceable by Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to him hereunder had Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to his devisee, legatee or other designee or, if there is no such
designee, to his estate.
 
13.  Entire Agreement.  This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
any other undertakings and agreements (other than any stock option agreement
between Executive and the Company), whether oral or in writing, previously
entered into by them with respect thereto. Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company not set forth herein with regard
to the subject matter or effect of this Agreement or otherwise.
 
14.  Termination; Amendment or Modification; Waiver.
 
(a) This Agreement may be terminated at any time by mutual written consent of
the Company and Executive.
 
(b) No provision of this Agreement may be amended or waived unless such
amendment or waiver is agreed to in writing, signed by Executive and by a duly
authorized officer of the Company. No waiver by any party hereto of any breach
by another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, any prior time or any
subsequent time.
 
15.  Notices.  All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand,
(ii) delivered by a nationally recognized commercial overnight delivery service,
(iii) mailed postage prepaid by first class mail or (iv) transmitted by
facsimile transmitted to the party concerned at the address or telecopier number
set forth below:
 
To Executive at:
 
Morris E. Tolly
205 King Charles Circle
Summerville, SC 29483
 
To the Company at:
 
Builders FirstSource, Inc.
2001 Bryan Street, Suite 1600
Dallas, Texas 75201
Attention: General Counsel


5



--------------------------------------------------------------------------------



 



with copies to:
 
JLL Partners
450 Lexington Avenue
New York, New York 10017
Facsimile: (212) 286-8626
Attention: Ramsey Frank
 
and
 
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
P.O. Box 636
Wilmington, Delaware 19899
Facsimile: (302) 651-3001
Attention: Robert B. Pincus
 
Such notices shall be effective: (i) in the case of hand deliveries when
received; (ii) in the case of an overnight delivery service, on the next
business day after being placed in the possession of such delivery service, with
delivery charges prepaid; (iii) in the case of mail, seven (7) days after
deposit in the postal system, first class mail, postage prepaid; and (iv) in the
case of facsimile notices, when electronic confirmation of receipt is received
by the sender. Any party may change its address and telecopy number by written
notice to the other given in accordance with this Section 15; provided, however,
that such change shall be effective when received.
 
16.  Severability.  If any provision or clause of this Agreement or the
application of any such provision or clause to any party or circumstances shall
be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision or clause to such person or circumstances other than those to
which it is so determined to be invalid and unenforceable, shall not be affected
thereby, and each provision or clause hereof shall be validated and shall be
enforced to the fullest extent permitted by law.
 
17.  Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
 
18.  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.
 
19.  Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
20.  Withholding.  All payments to Executive under this Agreement shall be
reduced by all applicable withholding required by federal, state or local law.
 
21.  Specific Performance.  Each party hereto acknowledges that money damages
would be both incalculable and an insufficient remedy for any breach of this
Agreement by such party and that any such breach would cause the other parties,
irreparable harm. Accordingly, each party hereto also agrees that, in the event
of any breach or threatened breach of the provisions of this Agreement by such
party, the other parties shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance, in addition to all other
remedies available to such other parties at law or in equity.
 
22.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


6



--------------------------------------------------------------------------------



 



23.  Definitions.
 
(a) “Cause” means the determination, in good faith, by the Company Board, after
notice to Executive that one or more of the following events has occurred:
(i) any act of gross negligence, fraud, willful misconduct or moral turpitude by
Executive materially injuring the interest, business or reputation of the
Company, or any of its parents, subsidiaries or affiliates; (ii) Executive’s
conviction of any felony; (iii) violation by Executive of the Company’s Drug
Policy; (iv) any misappropriation or embezzlement of the property of the
Company, or any of its parents, subsidiaries or affiliates; or (v) any material
breach by Executive of this Agreement, including, without limitation, a material
breach of Section 9 hereof, which breach, to the extent it is capable of being
cured, remains uncorrected for a period of thirty (30) days after receipt by
Executive of written notice from the Company setting forth such breach.
 
(b) “Average Bonus Compensation” shall mean an amount equal to the average of
the annual bonus amounts earned by Executive under the Company’s Annual
Incentive Plan during the two most recent fiscal years ended prior to
Executive’s Date of Termination.
 
[Signature Page Follows]


7



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereto have executed and delivered this
Employment Agreement as of the date first above written.
 
Builders FirstSource, Inc.
 

  By: 
    


Floyd Sherman
Chief Executive Officer
 
Executive
 
 


Morris E. Tolly


8